
	
		II
		111th CONGRESS
		1st Session
		S. 2841
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2009
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow S corporations the deduction for charitable contributions of
		  inventory.
	
	
		1.Short titleThis Act may be cited as the
			 S Corporation Inventory Contribution
			 Act of 2009.
		2.S corporations allowed deduction for
			 charitable contributions of inventory
			(a)In generalSection 170(e)(3)(A) of the Internal
			 Revenue Code of 1986 (relating to certain contributions of inventory and other
			 property) is amended by striking (other than a corporation which is an S
			 corporation).
			(b)LimitationSection 170(e)(3)(A) of such Code is
			 amended by adding at the end the following flush sentence:
				
					In the case of a taxpayer other
				than a C corporation, the aggregate amount of such contributions for any
				taxable year which may be taken into account under this subparagraph shall not
				exceed 10 percent of the taxpayer's aggregate net income for such taxable year
				from all trades or businesses from which such contributions were made, computed
				without regard to this
				section..
			(c)Conforming amendments
				(1)Subclause (I) of section 170(c)(3)(C)(i) of
			 such Code is amended by striking C corporation and inserting
			 corporation.
				(2)Subparagraph (C) of section 170(c)(3) of
			 such Code is amended by striking clause (ii) and by redesignating clauses (iii)
			 and (iv) as clauses (ii) and (iii), respectively.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to contributions made after December 31, 2009, and to
			 taxable years ending after such date.
			
